DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 15 are objected to because of the following informalities: (a) claim 15, “a heat-“ [L5-6] should read “the heat-“, (b) claim 15, “a flexible” [L6] should read “the flexible”, (c) claim 15, “an adhesive” [L6] should read “the adhesive”, and (d) claim 10, “a group consisting of” should be inserted after “from” to perfect the Markush Group. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite when reciting “method for measuring peel strength” (L11) in parenthesis in that it is not clear if the limitation in parenthesis, and the steps that follow, are actually required by the claim.

Claim 1 is indefinite in that it recites “a strength at this time is measured” (L15); however, the claim does not clearly indicate if this refers to the peel strengths already recited (L5 L7) or to another strength value.
	Claim 1 is indefinite in that it recites “an average value” (L6) in regards to the peel strength; however, the claim does not clearly state what values are averaged together. 
	Claim 1 is indefinite in that because of the use of parenthesis, it is not clear if “N/25mm” (L15) is actually required by the claim.
	Claim 8, the antecedent of “the adhesive layer” (L2) is not clearly set forth in that two different adhesive layers have been previously recited: claim 1 at line 4 and a different one in claim 7 at line 3.
	Claim 16 is indefinite when reciting step (A) of preparing a structure including an adhesive laminate film having the structure at lines 2-4 (of claim 16) in that the claim later indicates using the adhesive laminate film of claim 1 as the adhesive laminate film in claim 16 at line 2. Which adhesive laminate film is intended to be used in the method of claim 16? Clarification is respectively requested. 
	Claim 17 is indefinite in that the claimed ranges are not clearly stated. Claim 17 recites three temperature ranges (examiner referring to the ranges as T1, T2, and T3 in the same order as recited in the claim) are T1 or T2 and T3. Use of “or” and “and” is indefinite: does the claim require T1 or T2? Does the claim require T2 with T3? Does the claim require T1 or T3? Does the claim require T1 with (T2 and T3)? 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then 

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 15 refers only to an intended use of the claimed adhesive laminate film. It does not further limit the structure of the claimed product or its properties -- which product is the adhesive laminate film. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Allowable Subject Matter
Claims 1-15 and 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (including any objections).
The following is a statement of reasons for the indication of allowable subject matter: claims 1 and 16, the closest prior art of record to Ikushima (JP 2012-62405 A1 submitted with Information Disclosure Statement filed 5-23-19, see English machine translation) teaches adhesive laminate film 100 (¶13) comprising heat-resistant resin layer 10, flexible resin layer 20, and adhesive resin layer 30 in this order (¶13, 21, 23, 29, 53, 56). Ikushima indicates that adhesive laminate film 100 is connected to a semiconductor wafer by way of adhesive resin layer 30, operations are performed on the semiconductor wafer, and then the semiconductor wafer is separated from adhesive laminate film 100 (¶2, 3, 23). With respect to the claim limitation of the peel strength being based on JIS Z0237 and measured by – adhesive laminate film 100 is attached to a silicon wafer so that adhesive resin layer 20 comes into contact with the silicon wafer, heat-resistant resin layer 10 is peeled off from flexible resin layer 20 using a tensile tester in a 180-degree direction under conditions 1 between the heat-resistant resin layer and the flexible resin layer after a thermal treatment of the adhesive laminate film at 160°C for four hours is equal to or more than 0.05 N/25 mm and equal to or less than 1.5 N/25 mm” – this refers to a method of use of the claimed adhesive laminate film and does not provide a structural limitation to the claimed adhesive laminate film or a property. Segawa (US 2010/0144120 A1) teaches a laminate of flexible contact layer 31 and release layer 22 with chip 13 thereon for separation into individual pieces (¶44-64). The contact force (peel strength) of flexible contact layer 31 with release layer 22 is 2N/25mm or less (¶75). Although Ikushima and Segawa are analogous art with the claimed invention as pertaining to holding a wafer during manipulation and although Segawa teaches a contact force (peel strength) within the claimed range (2N/25mm or less), these prior art references (alone or in combination together or in combination with the other prior art of record) to not teach or fairly suggest a peel strength between a heat-resistant resin layer and a flexible resin layer (in a structure as claimed) is equal to or more than 0.01 N/25 mm and equal to or less than 2.0 N/25 mm – the reason being that none of the prior art reference refer to a peel strength between a heat-resistant resin layer and a flexible resin layer (in a structure as claimed); and, any peel strengths in the prior art of record refer to a peel strength between an adhesive resin layer and a wafer (in a structure as claimed) and not to that between a heat-resistant resin layer and a flexible resin layer (in a structure as claimed); further, the prior art of record does not teach or fairly suggest that that peel strength is a result effective variable where one skilled in the art at the time the invention was made would not have been motivated to optimize that peel strength (in a structure as claimed). Other prior art made of record: Murata teaching a dicing die bond film. Kiuchi teaches a heat-peelable sheet. Takamoto teaches a dicing tape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745